Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks received 06/16/2022 for application 16/453,761.
This application claims priority from provisional application 62/691,509 filed 06/28/2018.
Amendments to Claims 1 & 10, both being independent, have been entered.
Claims 6, 7, 14, and 15 were previously canceled.
Claims 1-5, 8-13 and 16-17 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 06/16/2022, with respect to claim rejections under 35 USC 101, have been fully considered but they are not persuasive.
The steps for receiving an electronic request for a child pick-up service, and to filter such request to identify a preferred service provider based on various elucidated criteria can be done using a human analog (i.e. pen and paper). Taking out the additional elements from the claimed invention, the claims merely recite applying the abstract idea in a computer environment to automate an existing process without significantly more. The claimed solution is not necessarily rooted in computer technology and does not overcome a problem that specifically arises in a computer environment. Further, the amended claims including using the Global Positioning Service (GPS) satellite system to identify a location for the preferred service provider merely recites applying the abstract idea in a computer environment to automate an existing process without significantly more. The computer components are not an essential part of performing the solution. Although the current claims recite functions performed by a computer system, such functions are merely reciting the receiving, processing and transferring of data over a network which has been found not to be significantly more limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-13 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of filtering the set of one or more potential service providers of the requested child pick-up service to identify a preferred service provider, and to further filter the set to select potential service providers who have previously been approved by the user; and transferring a previously agreed upon amount of value from an account associated with the user to an account associated with the preferred service provider without significantly more. 
Claim 1 recites: 
receive a request for the child pick-up service, and in response determine a set of one or more potential service providers of the requested child pick-up service; 
filter the set of one or more potential service providers of the requested child pick-up service to identify a preferred service provider, the identification information being based on at least current location information and to further filter the set to select potential service providers who have previously been approved by the user; 
generate a message to the preferred service provider, the message including at least an identification of a child to be picked-up, an identification of a location at which the child is to be picked-up, and an identification of where the child is to be provided to the user; 
receive from the preferred service provider a message accepting the request to pick-up the child; 
generate a message to an entity at the location at which the child is to be picked-up, the message including at least an identification of the child to be picked-up and an identification of the preferred service provider; 
receive a response from the entity at the location at which the child is to be picked-up, the response including at least a confirmation that the child was picked-up by the preferred service provider; 
receive one or more signals, the received signals being used to determine an approximate location of the preferred service provider in transit from the location at which the child was picked-up to where the child is to be provided to the user; 
receive a message from the user conforming that the child has been provided to the user by the preferred service provider; and 
transfer a previously agreed upon amount of value from an account associated with the user to an account associated with the preferred service provider.
Thus, under the broadest reasonable interpretation, the claims recite the abstract idea of filtering the set of one or more potential service providers of the requested child pick-up service to identify a preferred service provider, and to further filter the set to select potential service providers who have previously been approved by the user; and transferring a previously agreed upon amount of value from an account associated with the user to an account associated with the preferred service provider. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “Commercial or legal interactions” (i.e. agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “electronic data processor”, “child pick-up service”, “preferred service provider” and “Global Positioning System (GPS) satellite system” for receiving, filtering, generating, and transferring data are recited at a high level of generality i.e., as a generic processor performing a generic computer function of processing data.  These additional elements describes how to generally “apply” the judicial exception in a computer environment to automate the process without providing significantly more. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim, as mentioned above, amount to no more than mere instructions to “apply” the judicial exception using a generic computer component. The steps in the claims are all well-understood, routine and conventional in the realm of mobile transportation services.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
The dependent claims 2-5, 8-9, 11-13 and 16-17 provide further descriptive limitations of elements for instance generate a display, the display including a selectable option to generate a request for a pick-up service for a child from the location; receive a selection of the selectable option and in response, generate the request for the child pick-up service; transmit the request for the child pick-up service; receive an identification of the preferred service provider; generate a display, the display including a selectable option to generate a response approving the preferred service provider; receive a message at the user device generated by the entity at the location, the message including at least a confirmation that the child was picked-up by the preferred service provider at the location; receive data used by the user device to generate a display indicating an approximate location of the preferred service provider in transit from the location at which the child was picked-up to where the child is to be provided to the user; in response to a user selection, generate a message confirming that the child has been picked-up by the user from the preferred service provider; and in response to a user selection, request a transfer of the previously agreed upon amount of value from an account associated with the user to an account associated with the preferred service provider. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. The claims further limit the abstract idea without significantly more. For the above reasons, the claims are ineligible under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/2/2022